820 So. 2d 1078 (2002)
Roderick R. LESTER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-4646.
District Court of Appeal of Florida, First District.
July 16, 2002.
Nancy A. Daniels, Public Defender; Joel Arnold, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Janelle C. Gillaspie, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Roderick Lester challenges the summary denial of his timely motion to withdraw a plea pursuant to Florida Rule of Criminal Procedure 3.170(l). This Court has recently held that, once a defendant indicates his desire to avail himself of the rule 3.170(l) procedure, the trial court must appoint conflict-free counsel to advise and assist the defendant in this regard. Wofford v. State, 819 So. 2d 891 (Fla. 1st DCA, 2002). Accordingly, we reverse the order denying the motion to withdraw the plea and remand to effectuate Lester's right to counsel.
REVERSED and REMANDED.
ALLEN, C.J., BROWNING and LEWIS, JJ., concur.